PER CURIAM.
The record in this case raises the fundamental question of the right of a receiver of this class to institute and maintain proceedings in a foreign jurisdiction to enforce stockholder liability. That precise question has been determined adversely to such right by the Supreme Court Hale v. Allinson (decided January 19, 1903) 23 Sup. Ct. 244, 47 L. Ed. -. We must accept such determination of the question by the Supreme Court as authoritatively controlling here. The judgment of the Circuit Court is reversed, and the case is remanded to that court for further proceedings not inconsistent with this opinion.